DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method for biometric scanning at a device, classified in (G01S15/8915 or G01S7/5202).cpc.
II. Claims 11-19, drawn to an apparatus for biometric scanning at a device, classified in (G06V40/1306 or G01S7/52025).cpc.
III. Claim 20, drawn to an apparatus for biometric scanning at a device, classified in (B06B2201/55 or H01L41/042).cpc.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of invention I can be practiced by another materially different apparatus than the device claimed by invention II, i.e. a medical ultrasound imaging system. For example, conventional ultrasound probes and ultrasonic mammography systems are materially different apparatus which may perform the process claimed by invention I. 
Similarly, inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of invention I can be practiced by another materially different apparatus than the device claimed by invention III, i.e. a medical ultrasound imaging system. For example, conventional ultrasound probes and ultrasonic mammography systems are materially different apparatus which may perform the process claimed by invention I.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed by invention III does not require the particulars of the subcombination as claimed by invention II because the combination may alternatively be performed using special-purpose hardware that does not include a processor or memory (e.g. analog systems/components, types of electronic circuitry, etc.). The subcombination of invention II has separate utility in imaging of sub-dermal layers (e.g., tissue, blood vessels, finger veins, etc.) which may be a more fraud-resistant method of authentication by comparing images stored in memory against new images.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species I
Claim 4. The method of claim 1, further comprising: 
scanning the beamformed ultrasonic signal portion by portion across the object; 
imaging each scanned portion of the object; 
combining each imaged portion of the object; and 
imaging the object based at least in part on the combining.
Claim 5. The method of claim 1, further comprising: 
scanning the beamformed ultrasonic signal portion by portion across the object; 
identifying a receive beam using, for each of the one or more electrodes of the electrode array, a time delay for receiving one or more reflected waves based at least in part on the scanning; and 
sampling the one or more reflected waves based at least in part on the receive beam.

Species II
Claim 14. The apparatus of claim 11, wherein the instructions are further executable by the processor to cause the apparatus to:
scan the beamformed ultrasonic signal portion by portion across the object;
image each scanned portion of the object;
combine each imaged portion of the object; and
image the object based at least in part on the combining.
Claim 15. The apparatus of claim 11, wherein the instructions are further executable by the processor to cause the apparatus to:
scan the beamformed ultrasonic signal portion by portion across the object;
identify a receive beam using, for each of the one or more electrodes of the electrode array, a time delay for receiving one or more reflected waves based at least in part on the scanning; and
sample the one or more reflected waves based at least in part on the receive beam.

Species III
FIGS. 3A and 3B illustrate examples of a sensor configuration that support ultrasonic biometric sensing with transmit and receive side beamforming in accordance with aspects of the present disclosure.

    PNG
    media_image1.png
    833
    544
    media_image1.png
    Greyscale

Illustrations of different sensor configurations (figs. 3a, 3b)
Species IV
FIG. 5 shows a block diagram of a device that supports ultrasonic biometric sensing with transmit and receive side beamforming in accordance with aspects of the present disclosure.
FIG. 6 shows a diagram of a system including a device that supports ultrasonic biometric sensing with transmit and receive side beamforming in accordance with aspects of the present disclosure.

Species V
FIGS. 7 and 8 show flowcharts illustrating methods that support ultrasonic biometric sensing with transmit and receive side beamforming in accordance with aspects of the present disclosure.

The species in the case of species I are independent or distinct because claim 4 and claim 5 utilize scanned beamformed ultrasonic signals from portions of an object for different purposes. Specifically, claim 4 recites using the processor to image the scanned portion using combinations of images based on received ultrasound signals. Conversely, claim 5 recites sampling the reflected waves based on the time delay of a receive beam. 
Similarly in the case of species II, the species are independent or distinct because claims 14 and 15 both use scanned beamformed ultrasonic signals from portions of an object for different purposes. Specifically, claim 14 recites using the processor to image the scanned portion using combinations of images based on received ultrasound signals. Conversely, claim 5 recites sampling the reflected waves based on the time delay of a receive beam.
The species in the case of species III are independent or distinct because figures 3a and 3b illustrate different examples of a sensor configuration that supports ultrasonic biometric sensing with transmit and receive side beamforming. Figure 3a illustrates a sensor with column transmit electrodes, patterned to enable 1D beamforming. Figure 3b illustrates a sensor with an additional patterned dielectric and pattern routing layer, patterned to enable 2D beamforming.
The species in the case of species IV are independent or distinct because they define distinct, separate devices that use the biometric sensor manager. Specifically, the species of figure 5 discloses a device comprising the biometric sensor manager and a sensor to transmit ultrasound and manage the received ultrasound signals. The species of figure 6 discloses a system featuring a device comprising the biometric sensor manager, further comprising a processor, memory, and I/O controller in communication with the biometric sensor manager via a bus. 
The species in the case of species V are independent or distinct because the flowcharts define different biometric sensing methodologies. The flowchart in figure 7 discloses a four step flowchart with “Identify”, “Transmit”, “Receive”, and “Image” steps. Meanwhile, the species of the flowchart in figure 8 comprises five steps: there are two distinct “Identify” steps preceding the “Transmit”, “Receive”, and “Image” steps.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 11 and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
i)	there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; and/or 
ii)	the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); 
iii)	and/or the prior art applicable to one species would not likely be applicable to another species; 
iv)	and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/           Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/           Supervisory Patent Examiner, Art Unit 3793